DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device with touch and common electrode having a slit ”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. in US 2015/0220208 (hereinafter Noguchi).

Regarding claim 5, Noguchi disclose a display device (Noguchi’s Fig. 1 and par. 43) comprising:

an insulating film over the signal line and the gate line (Noguchi’s Fig. 2 and par. 53, 56: see film 12); 
a conductive film over the insulating film (Noguchi’s Fig. 2 and par. 53, 56: COME); 
a pixel electrode of a display element (Noguchi’s Fig. 1 and par. 45-46: see PE of PX), over the insulating film (Noguchi’s Fig. 2 and par. 57: PE); and 
a liquid crystal over the pixel electrode (Noguchi’s Fig. 2 and par. 52: LQ), wherein the conductive film (Noguchi’s Figs. 1-2: COME) has a function of an electrode of a touch sensor (Noguchi’s Fig. 8 and par. 93) and a function of a common electrode of the display element (Noguchi’s Fig. 1 and par. 49). 

Regarding claim 7, Noguchi discloses wherein the pixel electrode is positioned over the conductive film (Noguchi’s Fig. 2: see PE over COME).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in US 2017/0153747 (hereinafter Yoon).

claim 5, Yoon discloses a display device  (Yoon’s par. 3) comprising: a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92); a protective film over the signal line and the gate line (Yoon’s Fig. 3 and par. 92); 
a conductive film over the insulating film (Yoon’s Fig. 3 and par. 93-94: 412/416); a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93), over the insulating film (Yoon’s Fig. 3); and a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: 412/416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94),
wherein each of the conductive film has a slit (Yoon’s par. 114).
Yoon fails to explicitly disclose the protective film being an insulating film.
However, because Yoon does disclose the protective layer separating the pixel electrodes and common lines from the data lines (Yoon’s Fig. 3: see 408 separating 412/410 from 406) and the data lines having a function different from the common lines and the pixel electrodes (Yoon’s par. 10, 56: data lines supplied with data voltage from data driver, par. 81-82, 174: Vcom or touch drive signal to common electrodes and pixel voltage to pixel electrode). Therefore, it would have been obvious to one of ordinary skill in the art that Yoon’s protective layer (Yoon’s Fig. 3: 408) would be an insulating film, in order to obtain the predictable result of insulating the data lines 406 from the pixel and common electrodes (Yoon’s Fig. 3: see 412/410) in order to enable different functions of data driving (Yoon’s par. 56), pixel voltage supply (Yoon’s par. 82) and common voltage and touch drive signal supply (Yoon’s par. 81, 174) by the different electrodes without short-circuit. By doing such combination, Yoon discloses:
A display device  (Yoon’s par. 3) comprising: 
a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92: 406 and 402 over 400); 
an insulating film over the signal line and the gate line (Yoon’s Fig. 3 and par. 92: protective layer 408 which upon combination is an insulator between DL and 410/412); 

a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93: see 410 of SP), over the insulating film (Yoon’s Fig. 3: see 410 over 408); and 
a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), 
wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: see either 412 or 416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94).

Regarding claim 6, Yoon discloses wherein the conductive film is positioned over the pixel electrode (Yoon’s Fig. 3: see 416 over 410). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kim et al. in US 2017/0185196 (hereinafter Kim).

Regarding claim 2, Yoon discloses a display device  (Yoon’s par. 3) comprising: a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92); a protective film over the signal line and the gate line (Yoon’s Fig. 3 and par. 92); 
a conductive film over the insulating film (Yoon’s Fig. 3 and par. 93-94: 412/416); a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93), over the insulating film (Yoon’s Fig. 3); and a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: 412/416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94),
wherein each of the conductive film has a slit (Yoon’s par. 114).
Yoon fails to explicitly disclose the protective film being an insulating film or each of the pixel electrodes having a slit.  
However, because Yoon does disclose the protective layer separating the pixel electrodes and common lines from the data lines (Yoon’s Fig. 3: see 408 separating 412/410 from 406) and the data lines having a function different from the common lines and the pixel electrodes (Yoon’s par. 10, 56: data lines supplied with data voltage from data driver, par. 81-82, 174: Vcom or touch drive signal to common electrodes and pixel voltage to pixel electrode). Therefore, it would have been obvious to one of ordinary skill in the art that Yoon’s protective layer (Yoon’s Fig. 3: 408) would be an insulating film, in order to obtain the predictable result of insulating the data lines 406 from the pixel and common electrodes (Yoon’s Fig. 3: see 412/410) in order to enable different functions of data driving (Yoon’s par. 56), pixel voltage supply (Yoon’s par. 82) and common voltage and touch drive signal supply (Yoon’s par. 81, 174) by the different electrodes without short-circuit.
Still Yoon fails to explicitly disclose each of the pixel electrodes having a slit. 
Nevertheless, in the same field of endeavor of liquid crystal displays with pixels electrodes and common electrodes acting as touch sensors, Kim discloses each pixel electrode has a slit (Kim’s Figs. 21 and par. 300). Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s comb-shape pixel electrode in Yoon’s display device, in order to obtain the benefit of improving aperture ratio (Kim’s par. 300) and because Yoon already appears to disclose a comb-shape pixel (Yoon’s Fig. 10).  By doing such combination, Yoon in view of Kim disclose:
A display device  (Yoon’s par. 3) comprising: 
a signal line and a gate line over a substrate (Yoon’s Figs. 1, 3 and par. 49, 91-92: 406 and 402 over 400); 

a conductive film over the insulating film (Yoon’s Fig. 3 and par. 93-94: see either 412 or 416); 
a pixel electrode of a display element (Yoon’s Figs. 1, 93 and par. 74, 93: see 410 of SP), over the insulating film (Yoon’s Fig. 3: see 410 over 408); and 
a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94), 
wherein the conductive film (Yoon’s Fig. 3 and par. 93-94: see either 412 or 416) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 93-94),
wherein each of the conductive film and the pixel electrode has a slit (Yoon’s par. 114: common in slit or comb shape and Yoon’s Fig. 10 and Kim’s Figs. 21 and par. 300: pixel electrode in comb-shape).

Regarding claim 3, Yoon in view of Kim disclose wherein the conductive film is positioned over the pixel electrode (Yoon’s Fig. 3: see 416 over 410). 

Regarding claim 4, Yoon in view of Kim disclose wherein the conductive film and the pixel electrode are positioned on the same plane (Yoon’s Fig. 3: see 412 in same plane as 410). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621